Citation Nr: 1425761	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-23 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for treatment at a non-VA medical facility incurred on December 24, 2006 and December 25, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1964 to July 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Medical Center in Columbus, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Board remanded the case so that a hearing before a Veterans Law Judge at a local VA office (Travel Board) could be scheduled.  A review of the Veteran's file in the Veterans Benefits Management System (VBMS) indicates that a hearing scheduled for February 2012 had to be postponed.  The explanation noted was an unfinished sentence, "due to his claim folder is." Nothing further was noted.  No hearing was ever rescheduled.

As the Veteran's requested hearing has not yet been conducted, this matter should be remanded to schedule the Veteran for a Travel Board hearing per his request.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



